
	

113 S1070 IS: Mobile Device Theft Deterrence Act of 2013
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1070
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Schumer (for
			 himself, Mr. Brown,
			 Mr. Udall of Colorado, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make it unlawful to alter or remove the unique
		  equipment identification number of a mobile device. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mobile Device Theft Deterrence Act
			 of 2013.
		2.Altering or
			 removing mobile device unique equipment identification numbers
			(a)In
			 generalChapter 25 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					515.Altering or
				removing unique mobile device equipment identification numbers
						(a)DefinitionsIn
				this section—
							(1)the term
				manufacturer means a person who has lawfully obtained the right to
				assign a mobile device equipment identification number to a mobile device
				before the initial sale of the mobile device; and
							(2)the term
				unique mobile device equipment identification number means—
								(A)an international
				mobile equipment identity number;
								(B)electronic serial
				number; or
								(C)any other number
				or signal—
									(i)that identifies a
				specific mobile wireless communications device; and
									(ii)has the same
				function and purposes as a number described in subparagraph (A) or (B).
									(b)ProhibitionExcept
				as provided in subsection (d), it shall be unlawful to—
							(1)knowingly remove,
				obliterate, tamper with, or alter a mobile device identification number;
				or
							(2)knowingly use,
				produce, traffic in, have control or custody of, or possess hardware or
				software, knowing it has been configured to engage in the conduct described in
				paragraph (1).
							(c)PenaltyAny
				person who violates subsection (b) shall be fined under this title, imprisoned
				not more than 5 years, or both.
						(d)ExceptionSubsection
				(b) shall not apply to the manufacturer of a mobile device, a person that
				engineers, tests, repairs, or refurbishes a mobile device, or a person that
				implements technologies for the purpose of protecting the security and privacy
				of mobile device end users while allowing the transmission of the mobile device
				identification number to service providers, unless the manufacturer or person
				knows that the mobile device or part involved is
				stolen.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 25 of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 514 the following:
				
					
						515. Altering or removing
				unique mobile device equipment identification
				numbers.
					
					.
			
